DETAILED ACTION
This action is responsive to claims and Information Disclosure Statement filed 11 February 2021 and 26 February 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1-20 were filed 11 February 2021.
Claims 1-20 were canceled and claims 21-40 were amended in claims filed 26 February 2021.
Claims 21-40 remain pending for examination.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 21, 33, and 38 contain subject matter indicated as allowable in parent application 15/971,140 – now issued as U.S. Patent No. 10,924,342 (hereinafter ‘342). The scope of claims 21, 33, and 38 of the present application appear to be broader than the scope of any of the claims of ‘342, while still limited to the matter previously indicated as allowable.
Comi et al. (US 8,589,119, previously made of record, hereinafter Comi) and Malladi et al. (US 2017/0060574, previously made of record, hereinafter Malladi) appear to be the closest prior art. However, any reasonable reading of Comi-Malladi fails to teach or suggest an Industrial Internet of Things (IIoT) edge node determining that it lacks a capability to process received data in combination with all the other limitations of at least independent claims 21, 33, and 38. Further search and consideration has not resulted in other prior art that, alone or in reasonable combination with the prior art of record, could be read to bridge the gap between the claimed invention and the prior art of record. Thus, claims 21, 33, and 38 are allowable over the prior art, and claims 22-32, 34-37, and 39-40 are allowable for at least depending on allowable claims.
During search and consideration, a Terminal Disclaimer was requested and provided since claims 21, 33, and 38 appear to encompass the claimed invention of ‘342. Since the scopes of the claims are not identical between the present application and ‘342, any issue of non-statutory Double Patenting could be cured with a Terminal Disclaimer. In view of the Terminal Disclaimer filed 10 August 2022, claims 21-40 are in condition for allowance for the reasons provided above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/            Primary Examiner, Art Unit 2468